Order filed December 2, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-01019-CV
                                  ____________

                        NEWELL M. EVANS, Appellant

                                        V.

                      THEODORE P. FULLER, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 11-DCV-187877

                                     ORDER

      Appellant is proceeding as indigent. The court reporter responsible for
preparing the record has informed the court that appellant has not designated the
portions of the record he wants prepared. See Tex. R. App. P. 34.6(b).

      Accordingly, appellant is ORDERED to designate the reporter’s record in
accordance with Tex. R. App. P. 34.6(b) and provide proof of his designation to
this court by December 9, 2015. If appellant fails to do so, we may consider and
decide those issues or points that do not require a reporter's record. See Tex. App.
P. 37.3(c).

              PER CURIAM